United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, MANAGER SIOUX
FALLS PROCESSING & DISTRIBUTION
CENTER, Sioux Falls, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1452
Issued: May 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2016 appellant filed a timely appeal from a June 6, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a bilateral shoulder
condition causally related to the February 10, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of OWCP’s June 6, 2016 decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. Thus, the Board may not consider the new evidence. See 20 C.F.R. § 501.2(c)(1).

On appeal appellant contends that the evidence submitted is sufficient to establish a
work-related injury.
FACTUAL HISTORY
On April 19, 2016 appellant, then a 55-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on February 10, 2016 he sustained a bilateral shoulder injury
while lifting a package at work. In an accompanying narrative statement dated March 31, 2016,
he described the February 10, 2016 incident. Appellant related that he felt a sharp pain in both
shoulders when he lifted a package into a container. He thought it was arthritis due to his
advanced age. Appellant noted that he had lifted heavy packages every day while working at the
employing establishment for 28 years. At home, he continued to experience problems with his
shoulders. Appellant sought medical evaluation by a physician who diagnosed shoulder
tendinitis and opined that the condition was work related. He received physical therapy which he
stated was not helpful.
In a February 11, 2016 medical report from Sanford Clinic Family Medicine, Rebecca
Moan, a certified nurse practitioner, noted that appellant had shoulder pain. She diagnosed
bilateral shoulder pain of unspecified chronicity and shoulder tendinitis.
In an April 5, 2016 letter, Dr. Paul W. DeJong, a Board-certified family practitioner,
certified that appellant was seen in his clinic, Sanford Clinic Family Medicine, for the first time
on February 11, 2016 regarding shoulder pain.
The employing establishment controverted appellant’s claim in an April 21, 2016 letter.
It contended that the statements of appellant and his physician failed to identify a specific date of
injury. The employing establishment stated that appellant should have reported an occupational
disease injury.
In a March 31, 2016 statement, a coworker noted that appellant told him that he was off
work for three days due to bursitis. He related that appellant never mentioned that his injury was
work related. The coworker also related that appellant did not mention a specific date of injury
or that he wished to file an accident report. He noted that appellant told him that his condition
was due to working as a mail handler for 28 years.
By letter dated April 22, 2016, OWCP notified appellant of the deficiencies of his claim
and afforded him 30 days to submit additional medical and factual evidence.
In an April 29, 2016 report, Dr. DeJong noted that appellant continued to have shoulder
pain related to his job. He provided physical examination findings and provided an impression
of chronic pain of both shoulders. Dr. DeJong advised that history, clinical course, and physical
examination were consistent with bilateral rotator cuff tendinitis. He opined that this condition
was related to appellant’s work at the employing establishment which involved moving heavy
packages and boxes. Dr. DeJong noted that repetitive motions were the usual cause of tendinitis.
He concluded that appellant’s condition would likely flare up as long as he continued to work in
the same vocation.

2

On May 12, 2016 appellant provided the dates of his examinations and medical
treatment.
In a June 6, 2016 decision, OWCP denied appellant’s traumatic injury claim as the
medical evidence of record did not contain a medical diagnosis in connection with the accepted
February 10, 2016 employment-related incident. It noted that the medical evidence of record
only contained a diagnosis of pain which was a symptom and not a diagnosis of a medical
condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon a complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury caused or aggravated by the accepted February 10, 2016 employment incident. Appellant
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

failed to submit sufficient medical evidence to establish a bilateral shoulder condition causally
related to the accepted employment incident.
Appellant submitted an April 5, 2016 report from Dr. DeJong who noted that he first
treated appellant on February 11, 2016 for shoulder pain. It is not possible to establish the cause
of a medical condition if the physician has not provided a diagnosis, but only notes pain.10 The
Board has consistently held that pain is a symptom and not a compensable medical diagnosis.11
Because Dr. DeJong failed to provide a medical diagnosis, his opinion is of diminished probative
value. In an August 29, 2016 report, he noted that appellant continued to have shoulder pain
related to his job. Dr. DeJong reported examination findings and diagnosed bilateral rotator cuff
tendinitis. He opined that, based on appellant’s history, clinical course, and physical
examination, appellant’s work duties of moving heavy packages and boxes caused the diagnosed
condition.
Dr. DeJong failed, however, to discuss the specific lifting incident on
February 10, 2016. A physician must provide an opinion on whether the employment incident
described caused or contributed to the claimant’s diagnosed medical condition and support that
opinion with medical reasoning to demonstrate that the conclusion reached is sound, logical, and
rational.12 The Board finds that Dr. DeJong failed to provide a supported medical opinion.
Appellant also submitted a February 11, 2016 note from a certified nurse practitioner who
diagnosed bilateral shoulder pain of unspecified chronicity and shoulder tendinitis. However, the
Board has held that a nurse practitioner is not considered a physician as defined under FECA.13
Thus, her medical findings are of no probative value for purposes of establishing entitlement to
FECA benefits.
The Board finds that appellant has failed to submit rationalized, probative medical
evidence sufficient to establish a bilateral shoulder injury causally related to the February 10,
2016 employment incident. Appellant therefore did not meet his burden of proof.
To the extent that appellant’s statements and the medical evidence indicate that his
bilateral shoulder condition could have been caused by employment factors over one day, he
could file an occupational disease claim.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

See A.C., Docket No. 16-1587 (issued December 27, 2016).

11

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

12

See John W. Montoya, 54 ECAB 306 (2003).

13

See C.P., Docket No. 17-0042 (issued December 27, 2016); L.D., 59 ECAB 648 (2008). 5 U.S.C. § 8101(2)
(this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law). See Paul
Foster, 56 ECAB 208 (2004).
14

20 C.F.R. §§ 10.5(q); 10.101; 10.116. See P.M., Docket No. 15-1902 (issued January 28, 2016).

4

CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish a
bilateral shoulder condition causally related to the February 10, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 6, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 10, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

